          Case 1:21-cr-00169-AJN Document 15 Filed 03/23/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

United States of America,                                                          3/23/2021


               -v-                                                    21-cr-169 (AJN)

                                                                         ORDER
Abelardo Montero,

                                Defendant.


ALISON J. NATHAN, District Judge:

       The Defendant in the above captioned case has been sentenced to a term of imprisonment

of “Time Served”, and therefore is to be released subject to any pending warrants, detainers, or

other issues are encountered.



       SO ORDERED.

Dated: March 23, 2021
       New York, New York

                                             __________________________________
                                                     ALISON J. NATHAN
                                                   United States District Judge
